           Case 3:19-cv-07651-EMC Document 253 Filed 06/14/21 Page 1 of 4



 1   WILMER CUTLER PICKERING                         WILMER CUTLER PICKERING
      HALE AND DORR LLP                                HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                     William F. Lee (pro hac vice)
 3   mark.selwyn@wilmerhale.com                      william.lee@wilmerhale.com
     2600 El Camino Real, Suite 400                  Joseph J. Mueller (pro hac vice)
 4   Palo Alto, CA 94306                             joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                       Timothy D. Syrett (pro hac vice)
 5   Fax: (650) 858-6100                             timothy.syrett@wilmerhale.com
                                                     60 State Street
 6   WILMER CUTLER PICKERING                         Boston, MA 02109
 7     HALE AND DORR LLP                             Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice)               Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10
     Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation and Apple Inc.
14

15
                                  UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17

18   INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC
19                                     Plaintiffs,   INTEL CORPORATION AND APPLE
20                                                   INC.’S ADMINISTRATIVE MOTION TO
     v.                                              FILE MEMORANDUM OF POINTS
21                                                   AND AUTHORITIES IN OPPOSITION
     FORTRESS INVESTMENT GROUP LLC,                  TO DEFENDANTS’ JOINT MOTION TO
22   FORTRESS CREDIT CO. LLC, UNILOC                 DISMISS UNDER SEAL
     2017 LLC, UNILOC USA, INC., UNILOC
23
     LUXEMBOURG S.A.R.L., VLSI
24   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., and IXI IP,
25   LLC,

26                                     Defendants.
27

28

          Case No. 3:19-cv-07651-EMC                    Intel Corporation and Apple Inc.’s Administrative
                                                        Motion to File Memorandum Under Seal
          Case 3:19-cv-07651-EMC Document 253 Filed 06/14/21 Page 2 of 4



 1
            In accordance with Civil Local Rules 7-11 and 79-5, Intel Corporation (“Intel”) and
 2
     Apple Inc. (“Apple”) submit this motion for an order to seal limited portions of Plaintiffs’
 3
     Memorandum of Points and Authorities in Opposition to Defendants’ Joint Motion to Dismiss and to
 4
     Strike Plaintiffs’ Second Amended Complaint (“Opposition to Motion to Dismiss”).
 5
            As set forth in the Declaration of Mark D. Selwyn in Support of Intel and Apple’s
 6
     Administrative Motion to File Memorandum of Points and Authorities in Opposition to Defendants’
 7
     Joint Motion to Dismiss Under Seal (“Selwyn Decl.”), portions of the Opposition to Motion to
 8
     Dismiss contain information regarding licensing negotiations between Intel and one or more
 9
     defendants or non-parties (“Interested Parties”), which the Court sealed in Intel and Apple’s
10
     Amended Complaint and in Intel and Apple’s Second Amended Complaint. Selwyn Decl. ¶ 2. Intel
11
     and Apple understand that the Interested Parties may seek to file further declarations in support of
12
     sealing this information. Selwyn Decl. ¶ 3.
13
            Portions of the Opposition to Motion to Dismiss contain information regarding damages
14
     claims made by Defendant VLSI Technology LLC (“VLSI”) in other litigations. Apple understands
15
     that VLSI may consider this information to be Highly Confidential – Attorneys’ Eyes Only. The
16
     Court previously sealed the information about VLSI’s damages contentions in Intel and Apple’s
17
     Second Amended Complaint. ECF No. 238 at 2. Intel agreed to file VLSI’s damages contentions
18
     under seal when it sought relief from the protective order in VLSI Technology LLC v. Intel
19
     Corporation, Case No. 1;18-cv-00966-CFC-CJB. Id., ECF No. 687; see also id., ECF No. 693
20
     (granting Intel’s motion for relief). Intel and Apple understand that VLSI may seek to file further
21
     declarations in support of sealing this information. Selwyn Decl., ¶¶ 4-5.
22
            Portions of the Opposition to Motion to Dismiss contain information about VLSI’s patent
23
     purchase agreements with third parties. The Court previously sealed the information about VLSI’s
24
     patent purchase agreements with third parties in Intel and Apple’s Second Amended Complaint.
25
     ECF No. 238 at 2. Intel agreed to file this information under seal when it sought relief from the
26
     protective order in VLSI Technology LLC v. Intel Corporation, Case No. 1;18-cv-00966-CFC-CJB.
27
     Id., ECF No. 687; see also id., ECF No. 693 (granting Intel’s motion for relief). Intel understands
28
                                                        1
     Case No. 3:19-cv-07651-EMC                                  Intel Corporation and Apple Inc.’s Administrative
                                                                          Motion to File Memorandum Under Seal
          Case 3:19-cv-07651-EMC Document 253 Filed 06/14/21 Page 3 of 4



 1
     that VLSI considers this information to be Highly Confidential – Attorneys’ Eyes Only. Intel and
 2
     Apple expect that VLSI may seek to file a declaration in support of sealing this information. Selwyn
 3
     Decl., ¶¶ 6-7.
 4

 5
            For the foregoing reasons, Intel and Apple move to file portions of the Opposition to Motion
 6
     to Dismiss under seal.
 7

 8   DATED: June 14, 2021                        Respectfully submitted,
 9
                                                 By: /s/ Mark D. Selwyn
10
                                                 Mark D. Selwyn (SBN 244180)
11                                               mark.selwyn@wilmerhale.com
                                                 WILMER CUTLER PICKERING
12                                                 HALE AND DORR LLP
                                                 2600 El Camino Real, Suite 400
13                                               Palo Alto, CA 94306
                                                 Telephone: (650) 858-6000
14                                               Facsimile: (650) 858-6100

15                                               William F. Lee (pro hac vice)
                                                 william.lee@wilmerhale.com
16                                               Joseph J. Mueller (pro hac vice)
                                                 joseph.mueller@wilmerhale.com
17                                               Timothy Syrett (pro hac vice)
                                                 timothy.syrett@wilmerhale.com
18                                               WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
19                                               60 State Street
                                                 Boston, MA 02109
20                                               Telephone: (617) 526-6000
                                                 Facsimile: (617) 526-5000
21
                                                 Leon B. Greenfield (pro hac vice)
22                                               leon.greenfield@wilmerhale.com
                                                 Amanda L. Major (pro hac vice)
23                                               amanda.major@wilmerhale.com
                                                 WILMER CUTLER PICKERING
24                                                 HALE AND DORR LLP
                                                 1875 Pennsylvania Avenue, N.W.
25                                               Washington, DC 20006
                                                 Telephone: (202) 663-6000
26                                               Facsimile: (202) 663-6363

27                                               Attorneys for Plaintiffs
                                                 INTEL CORPORATION, APPLE INC.
28
                                                      2
     Case No. 3:19-cv-07651-EMC                                Intel Corporation and Apple Inc.’s Administrative
                                                                        Motion to File Memorandum Under Seal
          Case 3:19-cv-07651-EMC Document 253 Filed 06/14/21 Page 4 of 4



 1
                                      CERTIFICATE OF SERVICE
 2
         On this 14th day of June 2021, I hereby certify that I caused the foregoing document entitled
 3
     Intel Corporation and Apple Inc.’s Administrative Motion to File Memorandum of Points and
 4
     Authorities in Opposition to Defendants’ Joint Motion to Dismiss Under Seal to be filed via the
 5
     court’s CM/ECF system, which shall send notice to the counsel of record for the parties.
 6

 7
     DATED: June 14, 2021                        Respectfully submitted,
 8
                                                 By: /s/ Mark D. Selwyn________
 9

10                                               Mark D. Selwyn (SBN 244180)
                                                 mark.selwyn@wilmerhale.com
11                                               WILMER CUTLER PICKERING
12                                                 HALE AND DORR LLP
                                                 2600 El Camino Real, Suite 400
13                                               Palo Alto, CA 94306
                                                 Telephone: (650) 858-6000
14                                               Facsimile: (650) 858-6100
15                                               Attorney for Plaintiffs
16                                               INTEL CORPORATION, APPLE INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
     Case No. 3:19-cv-07651-EMC                                 Intel Corporation and Apple Inc.’s Administrative
                                                                         Motion to File Memorandum Under Seal
